Case: 10-30524 Document: 00511332321 Page: 1 Date Filed: 12/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 27, 2010

                                     No. 10-30524                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



LINDA ROLLINS,

                                                   Plaintiff-Appellant
v.

ST. JUDE MEDICAL INC., doing business as St. Jude Medical Cardiovascular
Division, Cardiology Division,

                                                   Defendant-Appellee




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:08-CV-387


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Linda Rollins appeals the district court’s judgment
granting the motion for summary judgment filed by Defendant-Appellee St. Jude
Medical Inc. (“St. Jude Medical”), dismissing Rollins’s action with prejudice,
granting St. Jude Medical’s Motion in Limine to exclude irrelevant and
inadmissible evidence, denying Rollins’s Motion for Leave to File Untimely



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30524 Document: 00511332321 Page: 2 Date Filed: 12/27/2010



                                  No. 10-30524

Opposition, and denying as moot St. Jude Medical’s Motion for Leave to File
Reply Memoranda. We have now reviewed the record on appeal in its entirety,
including the briefs of the parties and the applicable law as set forth therein and
as independently determined, as a result of which we are satisfied that all
rulings, orders, and the judgment of the district court should be, and hereby are,
AFFIRMED.




                                        2